DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-11
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				4, 7-11
New claims: 					None
Claims currently under consideration:	1-11
Currently rejected claims:			1-11
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the beverage comprising one or more types of compounds selected from xanthohumols and an iso-α-acid” which is interpreted as the beverage comprising xanthohumols or an iso-α-acid.  However, claim 1 later recites “wherein the total content of the one or more types of compounds selected from xanthohumols is 3 mass ppm or more while the content of the an iso-α-acid is 0.5-80 mass ppm” which reads as if both xanthohumols and an iso-α-acid are required to be in the beverage.  Since it is unclear if at least one of the compounds are required to be in the beverage or if both compounds are required to be in the beverage, the claim is indefinite.  For the purpose of this examination, claim 1 will be interpreted as requiring both xanthohumols and an iso-α-acid to be present in the beverage.
Claim 2 recites “the one or more types of compounds selected from xanthohumols are xanthohumols” wherein it is unclear if the beverage is required to consist of only xanthohumol as the type of xanthohumol or comprise of xanthohumol as the xanthohumol; therefore, the claim is indefinite.
Claim 5 recites “the one or more types of compounds selected from xanthohumols are isoxanthohumol” wherein it is unclear if the beverage is required to consist of only isoxanthohumol as the type of xanthohumol or comprise of isoxanthohumol as the xanthohumol; therefore, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp (US 2007/0042063) in view of Hellerbrand (US 2018/0193287).
Regarding claim 1, Tripp teaches a composition [0039] comprising about 0.01-10,000 mg of xanthohumols [0040], 0.01-10,000 mg of iso-α-acid [0044], and a pharmaceutically acceptable carrier [0108] that is compatible with the ingredients of the composition and not deleterious to the recipient [0103].  The disclosed contents of xanthohumol and iso-α-acid mean that the content of each compound in the composition ranges from 1-999,999 mass ppm.  Tripp also teaches that the composition prevents obesity [0112], but it does not teach the composition is a beverage and the content of xanthohumols in a beverage is at least 3 mass ppm and the content of iso-α-acid in a beverage is 0.5-80 mass ppm.
However, Hellerbrand teaches the combination of xanthohumol and iso-α-acid being used to treat obesity [0009] and that the compounds are added to a pharmaceutically acceptable carrier that makes application in the human body possible [0013] such as adding the compounds to a beverage [0031].
It would have been obvious for a person of ordinary skill to have modified the composition of Tripp by adding xanthohumol and iso-α-acid to a beverage as taught by Hellerbrand.  Since Tripp teaches that the compounds are mixed with a pharmaceutically acceptable carrier that is compatible with the compounds and non-toxic to the recipient, but does not disclose such a carrier, a skilled practitioner would be motivated to consult an additional reference such as Hellerbrand in order to determine a suitable carrier for the compounds, thereby rendering the claimed beverage obvious.  Although the prior art does not teach a specific amount of beverage to which to add the xanthohumols and iso-α-acid, a beverage comprising 1-999,000 mass ppm xanthohumols and 1-999,000 mass ppm iso-α-acid and as described in Tripp would contain contents of the compounds that overlap the claimed contents.  A selection of a value within the overlapping range renders the claimed contents obvious.
Regarding claim 2, Tripp teaches the invention as described above in claim 1, including the beverage contains xanthohumol [0092]. 
Regarding claim 3, Tripp teaches the invention as described above in claim 2, including the content of xanthohumol is an amount approaching 999,000 mass ppm, which overlaps the claimed content since Tripp teaches that its content in the composition is 0.01-10,000 mg [0040]. 
Regarding claim 4, Tripp teaches the invention as described above in claim 2, including the content of xanthohumol is an amount approaching 1-999,000 mass ppm, which overlaps the claimed content, since Tripp teaches that its content in the composition is 0.01-10,000 mg [0040].
Regarding claim 5, Tripp teaches the invention as described above in claim 1, including the beverage contains isoxanthohumol [0092]. 
Regarding claim 6, Tripp teaches the invention as described above in claim 5, including the content of isoxanthohumol is an amount approaching 1-999,000 mass ppm, which overlaps the claimed content, since Tripp teaches that its content in the composition is 0.01-10,000 mg [0040]. 
Regarding claim 7, Tripp teaches the invention as described above in claim 5, including the content of isoxanthohumol is an amount approaching 1-999,000 mass ppm, which overlaps the claimed content, since Tripp teaches that its content in the composition is 0.01-10,000 mg [0040].
Regarding claim 8, Tripp teaches the invention as described above in claim 1, including the beverage is an anti-obesity beverage (Tripp [0112]; Hellerbrand [0009]).
Regarding claim 9, Tripp teaches the invention as described above in claim 1, including the beverage is a fat accumulation suppressing beverage (corresponding to preventing obesity in Tripp [0112] and Hellerbrand [0009]).
Regarding claim 10, Tripp teaches the invention as described above in claim 1, including iso-α-acid are bitter agents that add bitterness to beer (Hellerbrand [0005]) and therefore, a beverage containing iso-α-acid would have a bitterness similar to beer which at least suggests that it would be a beer-taste beverage.
Regarding claim 11, the prior art teaches a method for producing the beverage according to claim 1, the method comprising the steps of: adjusting the total content of xanthohumols in the beverage and adjusting the content of the iso-α-acid in the beverage (Hellerbrand [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791